Yates, J.,
delivered the opinion of-the court. The clause ' . ■ in the will of Joseph Concklin, which gives rise to the presenc controversy, is as follows: I give my negro Wench, Maria, her time; and, also, I give Maria her daughter Gloe, during her natural lifé.” Whether the testator intended to give C'loe, during her natural life,, to Maria, or gave heft during the natural life of , - Maria, will not vary the result in determining the rights of the ■ f • . , present parties.: - In my view, in either case, the. plaintui cannot be deemed the slave of the defendant. I shall, consequently, adopt the construction of the will most favourable to the ¿Mm of the defendant, which; I; am also inclined to think, was the intention of the testator; and which is, -.that Glee was given during the lifetime of Maria.
,jjy our laws, appearing from various decisions in this court, slaves are protected, and have many rights and privileges, yet, they are considered, on questions m relation to the right of pro-petty in them, as goods and chattels, and; consequently, such questions must, be decided by the same legal principles as are applicable to that sbrt of property. Mot to enforce this do,c-trine in the present cáse, when, on other occasions, it is applied slaves as personal property; tyoiild.be manifestly unjust.; and *315t rejoice that an instance has occurred; by which the law, (hus applied, will operate iri favour of personal liberty. According to the general principle of law, a person hiring an animal is entitled to the increase, because, by hiring for á time; he becomes temporary proprietor of the animal. (8 Johns. Rep. 435.)
If this is the casé where there is a hiring for a time, the doctrine applies with greater force in favour of a person having a right, or who is proprietor during life;
The children of Clo'e were born during the lifetime of Marian and while she was entitled to her services; they, therefore, belonged to her, and in, case of her decease* to her legal representatives : and if there Should be no such representative, which probably is the case in this instance* the children being the issue of her own daughter, they of course have become free. The plaintiff being one of those children, if not entitled to his freedom altogether, at all events, cannot be claimed by the der' fendant in'this cause.
Judgment for the plaintiff